Case 1:21-cv-00392-MAC-ZJH Document 12 Filed 09/10/21 Page 1 of 2 PageID #: 24




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


TERRY WHITE,                     §
                                 §
          Plaintiff,             §
                                 §
versus                           §                   CIVIL ACTION NO. 1:21-CV-392
                                 §
INMATE TRUST FUND & PRISON MAIL, §
                                 §
          Defendant.             §

               MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                  JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Terry White, a prisoner confined at the Cleveland Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends granting plaintiff’s motion to dismiss and dismissing the action

without prejudice.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#7) is ADOPTED. Plaintiff’s
Case 1:21-cv-00392-MAC-ZJH Document 12 Filed 09/10/21 Page 2 of 2 PageID #: 25




motion to dismiss (#6) is GRANTED. A final judgment will be entered in this case in accordance

with the magistrate judge’s recommendation.

          SIGNED at Beaumont, Texas, this 10th day of September, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                              2
